Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments 
Applicants remarks/amendments received on 10/13/2021 has been entered.
Independent claims 1, 7, 13, and 19 have been amended. 
Claims 1-24 pending.
Outstanding USC 112F interpretation withdrawn based on the provided amendments/remarks.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Response to Arguments/Remarks 
The arguments of pages 10-19 regarding the amended languages of the independent claims 1, 7, 13, and 19 regarding the prior arts of Zhou in view of Tao, Zhou in view of Hatambeiki and further in view of Zapata, Zhou in view of Hatambeiki and further in view of Tao or Zhou in view of Hatambeiki and further in view of Basye have been considered, but are moot in light of the new ground of rejection, as illustrated in the action below. 
      For purpose of clarification regarding the prior art of Tao in page 11 citing “Tao fails to cure the deficiencies of Zhou since Tao also fails to disclose the above-discussed distinguishing features. Tao discloses a method for selectively interacting with multi-devices, in which a plurality of device terminals receive voice information from a user at the same time, and upload the received voice information to a cloud side, and the cloud side will perform voice recognition on the received voice information and calculate an energy value of a wake-up word in the voice information, then compare the energy values of the wake-up word and transmit feedback information to the terminal devices according to an energy comparison result and a voice recognition result (see paragraphs [0046]-[0054] of Tao). As can be seen from the above excerpts, Tao merely discloses that the voice information is sent to the cloud side and is processed by the cloud side. However, Tao is totally silent on the situation where the voice information can be processed applied in a second smart device of a plurality of smart devices configured to: a) generate a wake-up message based on a wake-up signal received from a user, and send the wake-up message to a master control device, so that the master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal”, and “a voice smart device wake-up apparatus, applied in a master control device configured to: 
smart devices than the master control device of the plurality of smart devices; in the wake-up message”. Nowhere does any of the independent claims as currently claimed requires any of the smart devices other than the master control device to process or recognize the receive the sound characteristics or voice information (emphasis added), at best claims 13 and 19 simply mentioned in “a voice smart device wake-up apparatus, applied in a second smart device of a plurality of smart devices configured to: a) generate a wake-up message based on a wake-up signal received from a user, and send the wake-up message to a master control device, so that the master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal”, which does not specifically say that the smart device is the one doing the voice recognition nor is it the one selecting the target device and determining a target smart device to be woken up based on sound characteristics information of the same wake-up signal. Furthermore, one skill in the art would further appreciate any of the server apparatus configured as the device to select and determine the  target smart device to be woken up based on sound characteristics information of the same wake-up signal, may obviously be considered as a master controlling means or a master control device of the plurality of smart devices configured for listening and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-13, 17-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2019/0147904, previously cited), in view of Mixter et al. (US, 2018/0096690 A1). 

     Regarding claim 1, Tao teaches in at least the Abstract and Figs. 1-2 a voice smart device wake-up method, comprising: 
a) receiving, by a master control device a wake-up message sent by other smart devices than the master control device of the plurality of smart devices (Figs. 5-6 and para. 0045 further teaches a master control means employed by a cloud device indicative of said master control device which receives a wake-up message sent by other smart devices than the master control device of the plurality of smart devices);
 wherein the wake-up message is generated by each of the other smart devices after receiving a same wake-up signal, and the wake-up message comprises at least sound characteristics information of the same wake-up signal received by each of the other smart devices (Figs. 5-6 and para. 0045 and 0047-0048 further teaches said wake-up message is generated by each of the other smart devices after receiving a same wake-up signal, and the wake-up message comprises at least said of the same wake-up signal received by each of the other smart devices);
b) determining, by the master control device, a target smart device to be woken up according to the sound characteristics information in the wake-up message (para. 0045 and 0054 further teaches said cloud device indicative of said master control device further determining, a target smart device to be woken up according to the sound characteristics information in the wake-up message);
and c) sending, by the master control device, a wake-up instruction to the target smart device to be woken up, to wake up the target smart device to be woken up for responding to a voice request from a user (the devices of at least received feedbacks instruction which when selected as the target in para. 0045, and 0054, said devices obviously woken up for responding to a voice request from a user).
     However, Tao is silent regarding specifically receiving, by said master control device selected from a plurality of smart devices, said wake-up message sent by other smart devices than the master control device of the plurality of smart devices.
     Mixter teaches in at least para. 0031, and Figs. 1, and 6  a plurality of smart devices 102 configured to receive each a same wake-up signal and message, to exchange the same wake-up signal and message characteristics calculations among themselves, and negotiate a master leader among them, said leader device selected from said plurality of smart devices of at least para. 0031, and 0126-0133 further smart devices than the master control device of the plurality of smart devices and ascertain in a case whether it remains the leader or to determine a new leader based on received wake up messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter to include specifically receiving, by said master control device selected from a plurality of smart devices, said wake-up message sent by other smart devices than the master control device of the plurality of smart devices, as discussed above, where the master control device of Mixter selected from among said plurality of smart devices, configured obviously in a case for receiving said wake-up message sent by other smart devices which obviously may be configured to continue listening to wake up signals obtained from the user and to ascertain the best device to respond to current and future wake-up message based on further voice or sound characteristics of the signals as there is a case where the master control device of Mixter may remained the leader or negotiate a new leader to be woken up according to said sound characteristics information so as to perform the determined requested actions according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary 

     Regarding claim 5 (according to claim 1), Tao further teaches wherein the sound characteristic information comprises a volume intensity or distance information, wherein the distance information is distance information determined by each of the other smart devices corresponding to the wake-up message according to the same wake-up signal sent by the user (para. 0045 and 0054);  the determining, by the master control device, the target smart device to be woken up according to sound characteristics information in the wake-up message, comprising: determining, by the master control device, the target smart device to be woken up according to the volume intensity or the distance information (para. 0045 and 0054).
    
    Regarding claim 6 (according to claim 1), Tao further teaches wherein after the determining, by the master control device, the target smart device to be woken up according to sound characteristics information, further comprising: sending, by the master control device, a non-wake-up instruction to the other smart devices to indicate not to wake up the other smart devices (para. 0045 and 0054 further 

      Regarding claim 7, Tao teaches in at least the Abstract and Figs. 1-2 a voice smart device wake-up method, comprising: 
a) generating, by a second smart device of a plurality of smart devices, a wake-up message based on a wake-up signal received from a user, and sending the wake-up message to a master control device so that the master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal comprised in wake-up messages from smart devices other than the master control device of the plurality of smart devices (Figs. 5-6 and para. 0045 further teaches a master control means employed by a cloud device indicative of said master control device which receives a wake-up message sent by other smart devices including at least said second device which generates and send said wake-up message based on a wake-up signal received from a user, and to said master control device so that said master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal comprised in wake-up messages from smart devices other than the master control device of the plurality of smart devices);
b) receiving, by the second smart device, a wake-up instruction sent by the master control device if the second smart device is determined as the target smart device to be woken up (para. 0045 and 0054 further teaches said cloud device indicative of said master control device further determining, a target smart device to be woken up according to the sound characteristics information in the wake-up message and said device of at least para. 0054 further configured to receive a feedback signal including said sent wake-up instruction sent if the second smart device is determined as the target smart device to be woken up);
and c) receiving and responding to, by the second smart device, a voice request from the user according to the wake-up instruction  (para. 0045, and 0054 further implies said selected device further obviously configured for receiving and responding to, said voice request from the user according to the wake-up instruction).
   However, Tao is silent regarding specifically sending the wake-up message to a master control device selected from the plurality of smart devices.
    Mixter teaches in at least para. 0031, and Figs. 1, and 6  a plurality of smart devices 102 configured to receive each a same wake-up signal and message, to exchange the same wake-up signal and message characteristics calculations among selected from said plurality of smart devices of at least para. 0031, and 0126-0133 further adapted in a case for receiving further wake-up messages and results sent by other smart devices than the master control device of the plurality of smart devices and ascertain in a case whether it remains the leader or to determine a new leader based on received wake up messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter to include specifically sending the wake-up message to a master control device selected from the plurality of smart devices, as discussed above, where the master control device of Mixter selected from among said plurality of smart devices, configured obviously in a case for receiving said wake-up message sent by other smart devices which obviously may be configured to continue listening to wake up signals obtained from the user and to ascertain the best device to respond to current and future wake-up message based on further voice or sound characteristics of the signals as there is a case where the master control device of Mixter may remained the leader or negotiate a new leader to be woken up according to said sound characteristics information so as to perform the determined requested actions according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other 

     Regarding claim 9 (according to claim 7), Tao is silent regarding wherein the generating, by the second smart device, the wake-up message based on the wake-up signal received from the user further comprises: calculating, by the second smart device, sound characteristic information of the wake-up signal according to the wake-up signal, generating, by the second smart device, the wake-up message based on the sound characteristics information.
    Mixter teaches in at least para. 0126-0133 each smart device configured to calculate voice and sound characteristic information of the wake-up signal according to the wake-up signal, and generate the wake-up message based on the sound characteristics information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter to include said generating, by the second smart device, the wake-up message based on the wake-up signal received from the user further comprises: calculating, by said second smart device, sound characteristic information of the wake-up signal according to the wake-up signal, 

     Regarding claim 10 (according to claim 7), Tao further teaches wherein the receiving and responding to, by the second smart device, the voice request from the user according to the wake-up instruction comprises: receiving, by the second 

     Regarding claim 11 (according to claim 7), Tao further teaches wherein after the receiving, by the second smart device, the wake-up instruction sent by the master control device, further comprising: generating, by the second smart device, prompt information to prompt the user that the second smart device is the target 

    Regarding claim 12 (according to claim 7), Tao further teaches wherein further comprising: receiving, by the second smart device, a non-wake-up instruction sent by the master control device and not receiving the voice request from the user, if the second smart device is not determined as the target smart device to be woken up (para. 0045 and 0054 further teaches the determining target smart device to be woken up according to sound characteristics information, and para. 0054 and 0084 further implies the sending feedbacks by the master cloud device obviously includes in a case a non-wake-up instruction to the other non-selected smart devices to indicate not to wake up the other smart devices).

     Regarding claim 13, Tao teaches a voice smart device wake-up apparatus, applied in a master control device (at least the Abstract and Figs. 1-2, and 5-6 teaches a master control means employed by a cloud device indicative of said master control device which receives a wake-up message sent by other smart devices comprising said voice smart device wake-up apparatus);
the voice smart device wake-up apparatus comprising: a memory, a processor and a computer program stored on the memory and executable on the processor (any of the device of at least para. 0045 understoodly obviously a wellknown CPU comprising the memory, a processor and a computer program stored on the memory and executable on the processor),
wherein the processor, when running the computer program, is configured to: 
a) receive a wake-up message sent by other smart devices than the master control device of the plurality of smart devices (Figs. 5-6 and para. 0045 further teaches a master control means employed by a cloud device indicative of said master control device which receives a wake-up message sent by other smart devices than the master control device of the plurality of smart devices);
 wherein the wake-up message is generated by each of the other smart devices after receiving a same wake-up signal, and the wake-up message comprises at least sound characteristics information of the same wake-up signal received by each of the other smart devices (Figs. 5-6 and para. 0045 and 0047-0048 further teaches said wake-up message is generated by each of the other smart devices after receiving a same wake-up signal, and the wake-up message comprises at least said sound characteristics information of the same wake-up signal received by each of the other smart devices);
in the wake-up message (para. 0045 and 0054 further teaches said cloud device indicative of said master control device further determining, a target smart device to be woken up according to the sound characteristics information in the wake-up message);
 and c) send a wake-up instruction to the target smart device to be woken up, to wake up the target smart device to be woken up for responding to a voice request from a user (the devices of at least received feedbacks instruction which when selected as the target in para. 0045, and 0054, said devices obviously woken up for responding to a voice request from a user).
   However, Tao is silent regarding specifically said voice smart device wake-up apparatus, applied in said master control device selected from a plurality of smart devices.
     Mixter teaches in at least para. 0031, and Figs. 1, and 6  a plurality of smart devices 102 configured to receive each a same wake-up signal and message, to exchange the same wake-up signal and message characteristics calculations among themselves, and negotiate a master leader among them, said leader device selected from said plurality of smart devices of at least para. 0031, and 0126-0133 further adapted in a case for receiving further wake-up messages and results sent by other smart devices than the master control device of the plurality of smart devices and 

     Regarding claim 17 (according to claim 13), Tao further teaches wherein the sound characteristic information comprises a volume intensity or distance information, which is distance information determined by each of the other smart devices corresponding to the wake-up message according to the same wake-up signal sent by the user (para. 0045 and 0054 further teaches determined sound characteristic information comprising a volume intensity or distance information, which is distance information determined by each of the other smart devices corresponding to the wake-up message according to the same wake-up signal sent by the user); and the processor is further configured to determine the target smart device to be woken up according to the volume intensity or the distance information (para. 0054 and 0045).

    Regarding claim 18 (according to claim 13), Tao further teaches wherein the processor is further configured to send a non-wake-up instruction to [[the]]other smart devices than the target smart device to be woken up to indicate the other smart devices not to wake up (para. 0045 and 0054 further teaches the determining target smart device to be woken up according to sound characteristics information, and para. 0054 and 0084 further implies the sending feedbacks by the master cloud 
 
     Regarding claim 19, Tao teaches a voice smart device wake-up apparatus, applied in a second smart device of a plurality of smart devices (at least the Abstract and Figs. 1-2, and 5-6 teaches a plurality of voice smart device wake-up apparatus, applied in at least one of  second smart device of a plurality of smart devices of Figs. 1-2, and 5-6),
the voice smart device wake-up apparatus comprising: 
a memory, a processor and a computer program stored on the memory and executable on the processor (any of the device of at least para. 0045 understoodly obviously a wellknown CPU comprising the memory, a processor and a computer program stored on the memory and executable on the processor),
wherein the processor, when running the computer program, is configured to: 
a) generate a wake-up message based on a wake-up signal received from a user, and send the wake-up message to a master control device, so that the master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal comprised in the wake-up message from other smart devices than the master control device of the plurality of smart devices (Figs. 5-6 and para. 0045 further teaches a master control means generated and sent by the plurality of smart devices to the cloud device so that said master control device determines a target smart device to be woken up based on sound characteristics information of the same wake-up signal comprised in the wake-up message from other smart devices than the master control device of the plurality of smart devices);
b) receive a wake-up instruction sent by the master control device if the second smart device is determined as the target smart device to be woken up (para. 0045 and 0054 further teaches said cloud device indicative of said master control device further determining, a target smart device to be woken up according to the sound characteristics information in the wake-up message);
 and c) receive and respond to a voice request from the user according to the wake-up instruction (the devices of at least received feedbacks instruction which when selected as the target in para. 0045, and 0054, said devices obviously woken up for responding to a voice request from a user).
   However, Tao is silent regarding specifically send the wake-up message to a master control device selected from the plurality of smart devices.
     Mixter teaches in at least para. 0031, and Figs. 1, and 6  a plurality of smart devices 102 configured to receive each a same wake-up signal and message, to exchange the same wake-up signal and message characteristics calculations among selected from said plurality of smart devices of at least para. 0031, and 0126-0133 further adapted in a case for receiving further wake-up messages and results sent by other smart devices than the master control device of the plurality of smart devices and ascertain in a case whether it remains the leader or to determine a new leader based on received wake up messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter to include specifically send said wake-up message to said master control device selected from the plurality of smart devices, as discussed above, where the master control device of Mixter selected from among said plurality of smart devices, configured obviously in a case for receiving said wake-up message sent by other smart devices which obviously may be configured to continue listening to wake up signals obtained from the user and to ascertain the best device to respond to current and future wake-up message based on further voice or sound characteristics of the signals as there is a case where the master control device of Mixter may remained the leader or negotiate a new leader to be woken up according to said sound characteristics information so as to perform the determined requested actions according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 
    
      Regarding claim 21 (according to the apparatus of claim 19), Tao is silent regarding wherein the processor is further configured to: calculate sound characteristic information of the wake-up signal according to the wake-up signal, and generate the wake-up message based on the sound characteristics information.  
    Mixter teaches in at least para. 0126-0133 each smart device configured to calculate voice and sound characteristic information of the wake-up signal according to the wake-up signal, and generate the wake-up message based on the sound characteristics information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter to include said processor further configured to: calculate sound characteristic information of the wake-up signal according to the wake-up signal, and generate the wake-up message based on the sound characteristics information, as discussed above, where the master control device of Mixter selected from among said plurality of smart devices, configured obviously 

     Regarding claim 22 (according to claim 19), Tao further teaches wherein the processor is specifically configured to: receive a voice request from the user, send the voice request to a cloud server (para. 0045 and 0054 further teaches each of the second smart devices further adapted for receiving and responding to the voice request from the user according to the wake-up instruction and receiving, by said second smart device, a voice request from the user, sending, by the second smart 

     Regarding claim 23 (according to claim 19), Tao further teaches wherein the processor is further configured to generate prompt information to prompt the user that the second smart device is the target smart device to be woken up (said selected devices of further para. 0045 and 0054 further configures to respond to the user wake up messages which obviously when responding essentially generates an indication or said prompt information to the user that said second smart device is the target smart device to be woken up).


processor is further configured to receive a non-wake-up instruction sent by the master control device and not to receivePage 7 / 19Appl. No. 16/514,925 Amendment dated: October 13, 2021 Reply to Office action of July 22, 2021the voice request from the user, if the second smart device is not determined as the target smart device to be woken up (para. 0045 and 0054 further teaches the determining target smart device to be woken up according to sound characteristics information, and para. 0054 and 0084 further implies the sending feedbacks by the master cloud device obviously includes in a case a non-wake-up instruction to the other non-selected smart devices to indicate not to wake up the other smart devices).

Claims 2-4, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Mixter, and further in view of Zapata et al. (US 2010/0125735, previously cited). 

      Regarding claim 2 (according to claim 1), Tao in view of Mixter are silent regarding further comprising: receiving, by the master control device, probe information sent by each of the other smart devices and returning a probe response to each of the other smart devices.
      Zapata teaches in at least Figs. 5-8 a master control device 502 receiving request data signals from a plurality of smart terminal devices, where in at least of the other smart devices and returning a probe response to each of the other smart devices, as discussed above, where the motivation and benefits as would be understood by one skill in the art for transmitting the probes requests and returning probe responses to each transmitting smart device, further allow the system to confirm that said transmitted probes if successfully returned by the receiving device and/or server further confirmed the states of said devices where the cloud, server or the like representing the claimed master control device may wakeup a target smart device to be woken up according to the sound characteristics information according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 

     Regarding claim 3 (according to claim 2), Tao in view of Mixter are silent regarding further comprising: deleting, by the master control device, related information of a first smart device from a maintained device list, if the probe information from a first smart device is not received within a first preset time interval.
      Zapata further teaches in at least Fig. 10D the transmitted probe request to a target device and returned probe response from said device, the transmitting device further configured to ascertain at least said target device state, further configured in at least 10b-d, if determined failures due to probes responses, to remove or delete related information of a first or target device from a maintained device list, if the probe information from a first smart device is in a case understoodly not received within a first preset time interval. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter, and further in view of Zapata to include specifically said deleting, by the master control device, related information of a 


    Zapata further teaches a case returned probes failures are noted in at least in at least Figs. 10b-d, where requested transmitted probes maybe resent based on certain conditions, which one skill in the art would appreciate if said target device respond in this case successfully, these target devices related information other than being removed from the maintained device list, may obviously be re-adding, by the server if said probe information sent by the first smart device is obviously received again. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter, and further in view of Zapata to include specifically said after the deleting, by the master control device, the related information of the first smart device from the maintained device list, further comprising: re-adding, by the master control device, the related information of the first smart device to the device list if the probe information sent by the first smart device is received again, as discussed above, where the motivation and benefits as would be understood by one 

     Regarding claim 14 (according to claim 13), Tao in view of Mixter are silent regarding the processor is further configured to receive probe information sent by each of the other smart devices, and the processor is further configured to control of the other smart devices.
     Zapata teaches in at least Figs. 5-8 a master control device 502 receiving request data signals from a plurality of smart terminal devices, where in at least Figs10b-10d further adapted to receiving, by said master control device, probe information 1014-1022, 1030-1032, and 1040-1042 comprises probes such as transmitted probe requests to a target device and returned probe responses from said device, the transmitting device further configured to ascertain at least said target device state based on at least probe information sent by each device and further adapted to at least returning a probe response to each of said device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter, and further in view of Zapata to include specifically said receive probe information sent by each of the other smart devices, and the processor is further configured to control the master control device to return a probe response to each of the other smart devices, as discussed above, where the motivation and benefits as would be understood by one skill in the art for transmitting the probes requests and returning probe responses to each transmitting smart device, further allow the system to confirm that said transmitted probes if successfully returned by the receiving device and/or server further confirmed the states of said devices where 

     Regarding claim 15 (according to claim 14), Tao in view of Mixter are silent regarding the processor is further configured to delete related information of a first smart device from a maintained device list, if the probe information from a first smart device is not received within a first preset time interval.
       Zapata further teaches in at least Fig. 10D the transmitted probe request to a target device and returned probe response from said device, the transmitting device further configured to ascertain at least said target device state, further configured in at least 10b-d, if determined failures due to probes responses, to remove or delete related information of a first or target device from a maintained device list, if the probe information from a first smart device is in a case understoodly not received within a first preset time interval. It would have been obvious to one of ordinary rocessor is further configured to delete related information of a first smart device from a maintained device list, if the probe information from a first smart device is not received within a first preset time interval., as discussed above, where the motivation and benefits as would be understood by one skill in the art for transmitting the probes requests and returning probe responses to each transmitting smart device, further allow the system to confirm that said transmitted probes if successfully returned by the receiving device and/or server further confirmed the states of said devices, in a case of failures of the returned probes, the system is configured as understood in the art to remove failed or faulty devices failing to respond to said transmitted probes such as obviously said deleting related information of a first smart device from a maintained device list, if the probe information from a first smart device is not received within a first preset time interval, information according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either 

     Regarding claim 16 (according to claim 15), Tao in view of Mixter are silent regarding wherein the processor is further configured to re-add the related information of the first smart device to the device list if the probe information sent by the first smart device is received again.
    Zapata further teaches a case returned probes failures are noted in at least in at least Figs. 10b-d, where requested transmitted probes maybe resent based on certain conditions, which one skill in the art would appreciate if said target device respond in this case successfully, these target devices related information other than being removed from the maintained device list, may obviously be re-adding, by the server if said probe information sent by the first smart device is obviously received again. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao in view of Mixter, and further in view of Zapata to include specifically said processor is further configured to re-add the related information of the first smart device to the device list if the probe information sent by the first smart device is received again, as discussed above, where the motivation and benefits as would be understood by one skill in the art for transmitting the probes requests and returning 

Claim Standings
Claims 8, and 20 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do 
20. The apparatus of claim 19, wherein the second sending module is further configured for the second smart device to send probe information to the master control device at a second preset time interval to detect whether the master control device is faulty, the second processing module is further configured for the second smart device to determine that the master control device is faulty if probe responses returned by the master control is not received for a preset number of times, the second processing module is further configured for the second smart device to participate in re-selection of a new master control device.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/16/2021